Title: Enclosure: George Washington to Gouverneur Morris, 28 January 1792
From: Washington, George
To: Morris, Gouverneur


          
            Dear Sir
            Philadelphia Jan. 28. 1792.
          
          Your favor of the 30th. Sep. came duly to hand, and I thank you for the important information contained in it.—The official communications from the Secretary of State will convey to you the evidence of my nomination and appointment of you to be Minister Plenipotentiary for the United States at the Court of France; and my assurance that both were made with all my heart, will, I am persuaded, satisfy you of the fact. I wish I could add that the advice and consent flowed from the same source. Candour forbids it, and friendship requires that I should assign the causes, as far as they have come to my knowledge.—Whilst your abilities, knowledge in the affairs of this country and disposition to serve it were adduced and asserted on one hand, the levity and imprudence of your conversation, and in many instances of your conduct were as severely arraigned on the other. It was urged that your mode of expression was imperious, contemptuous and disgusting to those who might happen to differ from you in opinion: and among a people who studied civility and politeness more than any other nation it must be displeasing.—That in France you were considered as a favorer of Aristocracy, and unfriendly to it’s revolution (I suppose they meant constitution) that under this impression you would not be an acceptable public character and of consequence would not be able, however willing to promote the interest of this country.—That in England you gave evident proofs of indiscretion by communicating the purport of your mission in the first instance to the minister of France, at that court, who availing himself in the moment of the occasion gave it the appearance of a movement through his court.—This and other circumstances of a similar nature, added to a closer intercourse with the opposition members, occasioned distrust and gave displeasure to the ministry, which was the cause it is said of that reserve which you experienced in negotiating the business which had been entrusted to you.—But not to go further into the detail of this matter, I will place the ideas of your political adversaries in the light which their arguments have brought them to my view, viz. that tho’ your imagination is brilliant the promptitude with which it is displayed allows too little time for deliberation or correction, and is the primary cause of those sallies which  too often offend, and of that indiscreet treatment of characters, which but too frequently results from the enmity produced by it, and which might be avoided if they were under the guidance of more caution and prudence, and that it is indispensably necessary more reserve and caution should be observed by our representatives abroad than they conceive you are possessed of.—In this statement you have the Pros and Cons. By reciting them I give you a proof of my friendship, if I give you none of my policy or judgment. I do it on the presumption that a mind conscious of it’s own rectitude bids defiance to and may despise the shafts that are not barbed with accusations against the honor or integrity of it, and because I have the fullest confidence (supposing the allegations to be true in whole or part) that you would find no difficulty, being apprised of them, and considering yourself as the Representative of this country to effect a change and thereby silence in the most unequivocal and satisfactory manner your political opponents.—Of my good opinion and of my friendship and regard you may be perfectly assured, and that I am your affectionate & obedt. servt.
        